
	

111 HR 135 IH: Twenty-First Century Water Commission Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 135
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Linder (for
			 himself, Ms. Bordallo,
			 Mrs. Napolitano, and
			 Mr. Costa) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish the Twenty-First Century Water Commission to
		  study and develop recommendations for a comprehensive water strategy to address
		  future water needs.
	
	
		1.Short titleThis Act may be cited as the
			 Twenty-First Century Water Commission
			 Act of 2009.
		2.FindingsCongress finds that—
			(1)the Nation’s water
			 resources will be under increasing stress and pressure in the coming
			 decades;
			(2)a
			 thorough assessment of technological and economic advances that can be employed
			 to increase water supplies or otherwise meet water needs in every region of the
			 country is important and long overdue; and
			(3)a
			 comprehensive strategy to increase water availability and ensure safe,
			 adequate, reliable, and sustainable water supplies is vital to the economic and
			 environmental future of the Nation.
			3.EstablishmentThere is established a commission to be
			 known as the Twenty-First Century Water Commission (in this Act
			 referred to as the Commission).
		4.DutiesThe duties of the Commission shall be
			 to—
			(1)use existing water
			 assessments and conduct such additional assessments as may be necessary to
			 project future water supply and demand;
			(2)study current
			 water management programs of Federal, interstate, State, and local agencies,
			 and private sector entities directed at increasing water supplies and improving
			 the availability, reliability, and quality of freshwater resources; and
			(3)consult with
			 representatives of such agencies and entities to develop recommendations
			 consistent with laws, treaties, decrees, and interstate compacts for a
			 comprehensive water strategy which—
				(A)respects the
			 primary role of States in adjudicating, administering, and regulating water
			 rights and water uses;
				(B)identifies
			 incentives intended to ensure an adequate and dependable supply of water to
			 meet the needs of the United States for the next 50 years;
				(C)suggests
			 strategies that avoid increased mandates on State and local governments;
				(D)eliminates
			 duplication and conflict among Federal governmental programs;
				(E)considers all
			 available technologies and other methods to optimize water supply reliability,
			 availability, and quality, while safeguarding the environment;
				(F)recommends means
			 of capturing excess water and flood water for conservation and use in the event
			 of a drought;
				(G)suggests financing
			 options for comprehensive water management projects and for appropriate public
			 works projects;
				(H)suggests
			 strategies to conserve existing water supplies, including recommendations for
			 repairing aging infrastructure; and
				(I)includes other
			 objectives related to the effective management of the water supply to ensure
			 reliability, availability, and quality, which the Commission shall consider
			 appropriate.
				5.Membership
			(a)Number and
			 AppointmentThe Commission shall be composed of 9 members who
			 shall be appointed not later than 90 days after the date of enactment of this
			 Act. Member shall be appointed as follows:
				(1)5
			 members appointed by the President;
				(2)2
			 members appointed by the Speaker of the House of Representatives, in
			 consultation with the minority leader of the House of Representatives;
			 and
				(3)2
			 members appointed by the majority leader of the Senate, in consultation with
			 the minority leader of the Senate.
				(b)QualificationsMembers
			 shall be appointed to the Commission from among individuals who—
				(1)are of recognized
			 standing and distinction in water policy issues; and
				(2)while serving on
			 the Commission, do not hold any other position as an officer or employee of the
			 United States, except as a retired officer or retired civilian employee of the
			 United States.
				(c)Other
			 ConsiderationsIn appointing members of the Commission, every
			 effort shall be made to ensure that the members represent a broad cross section
			 of regional and geographical perspectives in the United States.
			(d)ChairpersonThe
			 Chairperson of the Commission shall be designated by the President.
			(e)TermsMembers
			 of the Commission shall be appointed not later than 90 days after the date of
			 enactment of this Act and shall serve for the life of the Commission.
			(f)VacanciesA
			 vacancy on the Commission shall not affect its operation, and shall be filled
			 in the same manner as the original appointment provided under subsection
			 (a).
			(g)Compensation and
			 Travel ExpensesMembers of the Commission shall serve without
			 compensation, except members shall receive travel expenses, including per diem
			 in lieu of subsistence, in accordance with applicable provisions under
			 subchapter I of chapter 57, United States Code.
			6.Meetings and
			 quorum
			(a)MeetingsThe
			 Commission shall hold its first meeting not later than 60 days after the date
			 on which all members have been appointed under section 5, and shall hold
			 additional meetings at the call of the Chairperson or a majority of its
			 members.
			(b)QuorumA
			 majority of the members of the Commission shall constitute a quorum for the
			 transaction of business.
			7.StaffingThe Chairperson of the Commission may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 an Executive Director and such other additional personnel as may be necessary
			 for the Commission to perform its duties. The Executive Director shall be
			 compensated at a rate not to exceed the annual rate of basic pay for GS–15 of
			 the General Schedule. The employment and termination of the Executive Director
			 shall be subject to confirmation by a majority of the members of the
			 Commission.
		8.Powers and
			 proceedings of the Commission
			(a)HearingsThe
			 Commission shall hold no fewer than 10 hearings during the life of the
			 Commission. Hearings may be held in conjunction with meetings of the
			 Commission. The Commission may take such testimony and receive such evidence as
			 the Commission considers appropriate to carry out this Act. At least 1 hearing
			 shall be held in Washington, DC, for the purpose of taking testimony of
			 representatives of Federal agencies, national organizations, and Members of
			 Congress. Other hearings shall be scheduled in distinct geographical regions of
			 the United States and should seek to ensure testimony from individuals with a
			 diversity of experiences, including those who work on water issues at all
			 levels of government and in the private sector.
			(b)Information and
			 Support From Federal AgenciesUpon request of the Commission, any
			 Federal agency shall—
				(1)provide to the
			 Commission, within 30 days of its request, such information as the Commission
			 considers necessary to carry out the provisions of this Act; and
				(2)detail to
			 temporary duty with the Commission on a reimbursable basis such personnel as
			 the Commission considers necessary to carry out the provisions of this Act, in
			 accordance with section 5(b)(5), Appendix, title 5, United States Code.
				9.Reports
			(a)Interim
			 ReportsNot later than 6 months after the date of the first
			 meeting of the Commission, and every 6 months thereafter, the Commission shall
			 transmit an interim report containing a detailed summary of its progress,
			 including meetings and hearings conducted in the interim period, to—
				(1)the
			 President;
				(2)the Committee on
			 Resources and the Committee on Transportation and Infrastructure of the House
			 of Representatives; and
				(3)the Committee on
			 Energy and Natural Resources and the Committee on the Environment and Public
			 Works of the Senate.
				(b)Final
			 ReportAs soon as practicable, but not later than 3 years after
			 the date of the first meeting of the Commission, the Commission shall transmit
			 a final report containing a detailed statement of the findings and conclusions
			 of the Commission, and recommendations for legislation and other policies to
			 implement such findings and conclusions, to—
				(1)the
			 President;
				(2)the Committee on
			 Resources and the Committee on Transportation and Infrastructure of the House
			 of Representatives; and
				(3)the
			 Committee on Energy and Natural Resources and the Committee on the Environment
			 and Public Works of the Senate.
				10.TerminationThe Commission shall terminate not later
			 than 30 days after the date on which the Commission transmits a final report
			 under section 9(b).
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated $9,000,000 to carry out this Act.
		
